Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered July 7, 1993, convicting defendant, after a jury trial, of murder in the second degree and two counts of attempted robbery in the first degree, and sentencing him to concurrent terms of 20 years to life, 5 to 15 years, and 5 to 15 years, respectively, unanimously affirmed.
The trial court properly admitted the statements of coconspirators on the ground that they constituted part of the res gestae of acts done in furtherance of the object of the conspiracy (see, People v Davis, 56 NY 95, 102; People v Liccione, 63 AD2d 305, 321-322, affd 50 NY2d 850), bore sufficient indicia of reliability, and were otherwise admissible (see, People v Sanders, 56 NY2d 51, 64).
The trial court properly exercised its discretion in denying *181defendant’s motion for a mistrial based on uncharged crimes evidence inadvertently elicited by defendant on cross-examination, since the court’s prompt curative actions, including instructing the jurors in accordance with defendant’s request, prevented any undue prejudice to defendant. We also note the overwhelming evidence of defendant’s guilt.
We perceive no abuse of discretion in sentencing. We have considered defendant’s additional claims of error, including those contained in his pro se supplemental brief, and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.